Order vacating judgment reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied. The surety fails to disclose any facts indicating that it had the slightest inclination to have defendant returned to the custody of this State from the time of the forfeiture of the bond on October 15, 1931, until March 2, 1932, when defendant was found in the custody of the New Jersey authorities on a charge of vagrancy. In the meantime the surety seemed to show no interest whatsoever in the fugitive, and was only awakened to the opportunity of relieving itself from the forfeiture by information that defendant was incarcerated in New Jersey, from where he was removed by extradition proceedings to Washington, D. C. Lazansky, P. J., Kapper, Carswell, Scudder and Davis, JJ., concur.